Case 3:17-cv-00881-TJC-JBT Document 21 Filed 10/07/19 Page 1 of 1 PageID 941
              Case: 18-11031 Date Filed: 10/07/2019 Page: 1 of 1
                Supreme Court of the United States
                       Office of the Clerk
                   Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 479-3011
                                  October 7, 2019


  Clerk
  United States Court of Appeals for the Eleventh
  Circuit
  56 Forsyth Street, N.W.
  Atlanta, GA 30303


        Re: Taquan Rahshe Gullett-El
            v. Timothy J. Corrigan, et al.
            No. 18-9138
            (Your No. 18-11031)


  Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                          Sincerely,




                                          Scott S. Harris, Clerk
